DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of invention I in the reply filed on 3/3/2022 is acknowledged.

Claims 19-22 and 26-30 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected inventions, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 3/3/2022.

Claims 1-17 and 23 are examined on the merits.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 7/9/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 16 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
The K. lactis strains of VAK952 DSM 32705; VAK1111 DSM32696; VAK1118 DSM32701; VAK1131 DSM32700; VAk1171 DSM32699; VAK1243 DSM 32702; VAK1283 DSM 32697; VAK1395 DSM32706 and VAK1400 DSM32698 

It is apparent that these strains are required to practice the claimed invention because they are a necessary limitation for the success of the invention as stated in the claims. As a required element it must be known and readily available to the public or obtainable by a repeatable method set forth in the specification, or otherwise readily available to the public. If it is not so obtainable or available, the enablement requirements of 35 U.S.C. § 112, first paragraph, may be satisfied by a deposit of these strains. See 37 CFR 1.802. One cannot practice the claimed invention without antibodies that specifically bind to the strain. One cannot determine whether an antibody has the necessary characteristics without access to these strains. Therefore, access to these strains are required to practice the invention. The specification does not provide a repeatable method for producing these strains without access to the them and it does not appear to be readily available material.

Deposit of these strains in a recognized deposit facility would satisfy the enablement requirements of 35 U.S.C. 112., because the strains would be readily available to the public to practice the invention claimed, see 37 CFR 1.801- 37 CFR 1.809.

If a deposit is made under the terms of the Budapest Treaty, then an affidavit or declaration by applicants or someone associated with the patent owner who is in a position to make such assurances, or a statement by an attorney of record over his or her signature, stating that the deposit has been made under the terms of the Budapest Treaty and that all restrictions imposed by the depositor on the availability to the public of the deposited material will be irrevocably removed upon the granting of a patent, would satisfy the deposit requirements. See 37 CFR 1.808. 

If a deposit is not made under the terms of the Budapest Treaty, then an affidavit or declaration by applicants or someone associated with the patent owner who is in a position to make such assurances, or a statement by an attorney of record over his or her signature, stating that the deposit has been made at an acceptable depository and that the following criteria have been met:
(a) during the pendency of this application, access to the invention will be afforded to one determined by the Commissioner to be entitled thereto;
(b) all restrictions imposed by the depositor on the availability to the public of the deposited material will be irrevocably removed upon granting of the patent;
(c) the deposit will be maintained for a term of at least thirty (30) years and at least five (5) years after the most recent request for the furnishing of a sample of the deposited material; 
(d) a viability statement in accordance with the provisions of 37 CFR 1.807; and
(e) the deposit will be replaced should it become necessary due to inviability, contamination or loss of capability to function in the manner described in the specification.

In addition the identifying information set forth in 37 CFR 1.809(d) should be added to the specification. See 37 CFR 1.803 - 37 CFR 1.809 for additional explanation of these requirements.


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-16 and 23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites, “KlURA3-20 locus (KLLA0E22771g)” and “KlMET5-1 locus (KLLA0B03938g).  The format used herein appears to be reciting a broad claim limitation followed by a narrow claim limitation (in the parenthesis), which is not permitted within a claim and therefore appears to be indefinite.  Claims 2-16 and 23 are also rejected as they depend from claim 1 but do not remedy this deficiency.  
Claim 6 and 11 recites, “influenza A HA (A/Puerto Rico/8/1934 (H1N1))…”, however, it is unclear if the isolate mention in the parenthesis is a species of a genus and therefore a further limiting claim limitation which is not permitted within the same claim or as a definitive example of the influenza A HA protein.  The same claim interpretation issue pertains to the M1 gene limitation and the BVDV limitations in claim 15.
Claim 8 recites, “gene locus KLLA0E13795g (Klavt3::KlGAL4-1, SEQ ID NO: 1)”, however, it is unclear if the locus of KLLA0E13795g is to be defined was equivalent to Klavt3::KlGAL4-1 or SEQ ID NO: 1 or are the limitations with in the parenthesis species of a genus that is KLLA0E13795g?  A similar indefinite claim structure is presented in claim 10, line 5.
Claim 10 recites, “the LAC4-12 promoter that allows only slight foreign protein expression”.  It is unclear what the metes and bounds of “only slight” expression are.

Claim 12 recites, “(“upstream activating sequences” 1, 2 and 4, 5), however, it is unclear if the use of “” in this claim are equivalent to “such as” claim limitations and therefore it is unclear if claim 12 requires these sequences or not.

Claim Objections
Claim 13 is objected to under 37 CFR 1.75 as being a substantial duplicate of claim 9. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).
Claim 14 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim 17 is objected to because of the following informalities:  the recitation of “SEQ ID No.:” should be replaced with “SEQ ID NO:”.  Appropriate correction is required.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-7, 9, 13 and 17 are rejected under 35 U.S.C. 102a1 as being anticipated by Breunig and Behrens (US PGPub 2015/0190486).

	Breunig and Behrens teach the generation of recombinant yeast K. lactis that express heterologous proteins from different pathogens, such as influenza and IBDV.  More specifically, the HA or M1 of influenza A or B and E1 and E2 of IBDV. [see paragraphs 65 and 73]  One specific example of a recombinant K. lactis is VAK887, which possesses the VP2 of IBDV strain D78 in the LAC4 gene locus (KlLAC4 locus). [see figure 1 and paragraph 16]  Breunig and Behrens also teach that VAK890 contains two copies of gene KIGAL4. [see paragraph 76]  Breunig and Behrens also teach that the recombinant yeast is to be used as a vaccine candidate and therefore would inherently be formulated as a pharmaceutical composition. 
	Breunig and Behrens therefore anticipate the instant invention.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN P BLUMEL whose telephone number is (571)272-4960. The examiner can normally be reached M-F 7-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Janet L Andres can be reached on 5712720867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BENJAMIN P BLUMEL/Primary Examiner, Art Unit 1648